Landis, District Judge.
This is a suit to foreclose a mortgage on land in Dawson county. The district court entered a decree of foreclosure July 27, 1931. The mortgaged realty was sold at sheriff’s sale for $29,496.17. The sale was confirmed and defendant H. M. Campbell, mortgagor, has appealed to this court from the order of confirmation.
Inadequacy of price is mainly relied upon for reversal. Estimates of value as shown by the testimony ranged considerably, but the discrepancies between the estimates and the sale price are insufficient to overturn the confirmation within the meaning of the rule announced in Metropolitan Life Ins. Co. v. Heany, 122 Neb. 747: “A judicial sale of real estate will not be set aside on account of mere inadequacy of price, unless such inadequacy is so gross as to make it appear that it was the result of fraud or mistake.”
Another objection to confirmation is based on the notice of sale containing surplusage, in that a defendant, Lexington State Bank, is named therein which had had its interest satisfied and released of record before the sale. The notice was not misleading, correctly describes the amount of the decree and costs and is otherwise regular and sufficient. This surplusage was without prejudice to appellant.
Judgment affirmed, with leave to redeem before the mandate is issued.
Affirmed.